UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-2464



In Re: PRISCILLA HINES,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-99-626-5-BO)


Submitted:   March 6, 2001                 Decided:   March 19, 2001


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Priscilla Hines, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Priscilla Hines filed this mandamus petition challenging the

district court’s remand of her action alleging error in the amount

of her social security retirement checks.    Because this petition

seeks the identical relief sought in an earlier petition filed by

Hines, which was denied by this court, and because Hines presents

no reason to question the propriety of that decision, we deny

mandamus relief.   See In re: Hines, No. 00-1924 (4th Cir. Nov. 28,

2000) (unpublished).   We dispense with oral argument, because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2